t c memo united_states tax_court transupport incorporated petitioner v commissioner of internal revenue respondent docket no filed date michael s lewis and william f j ardinger for petitioner carina j campobasso and kimberly a kazda for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties as follows deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number penalty sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year the deficiencies and penalties are attributable to adjustments of petitioner’s costs of goods sold and officers’ compensation and arose from statements made by petitioner and by its shareholder and president harold foote foote when petitioner was offered for sale in the issue for decision in this opinion is whether respondent has proven fraud by clear_and_convincing evidence for purposes of the statute_of_limitations sec_6501 and and the sec_6663 fraud penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure introduction of the years in issue in this case assessments for of those years are barred by the statute_of_limitations absent proof of fraud and it is this issue that is the subject of this opinion twelve witnesses testified over five days and approximately exhibits were marked some for identification only due to scheduling issues trial was suspended after introduction of all factual evidence the only remaining evidence to be considered is expert testimony on the costs of goods sold and reasonable_compensation issues based on previously submitted reports and cross-examination of experts the factual findings in this opinion include only those material to our conclusions regarding fraud and further findings will be necessary if other issues are the subject of a future opinion at the conclusion of the factual evidence the court commented that respondent had not established fraud by clear_and_convincing evidence and the fraud issue should be decided so that the evidence and arguments over costs of goods sold and reasonable_compensation would follow a determination of whether years or years remain in issue respondent’s counsel requested permission to brief the fraud issue the parties thereafter filed over pages of briefs the court’s views have not been altered by the posttrial briefs findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in this opinion by this reference petitioner’s place of business was in new hampshire when the petition was filed petitioner is a supplier and surplus dealer of aircraft engines and engine parts for use in military vehicles including helicopters airplanes and tanks it primarily purchased surplus parts from the government in bulk lots that contained parts having little value as well as parts that petitioner wanted for its business petitioner bought the lots to acquire items that it expected to sell but ended up with items that would not be sold the costs of particular items were not specified as part of the purchase transactions petitioner was also a distributor of parts the distributorship line_of_business is referred to in the record as the goodrich line distributorship purchases were of specific parts and the individual item costs were traceable the purchased distributorship items were susceptible of accurate inventory_accounting and some computer records were kept in later years but an accurate inventory was never made part of petitioner’s financial and tax reporting foote its president and chief_executive_officer founded petitioner in during the years in issue foote and his four sons william foote w foote kenneth foote k foote richard foote r foote and jeffrey foote j foote were petitioner’s only full-time employees and officers none of petitioner’s officers is an accountant in foote owned of petitioner’s stock the other was owned by richard smith an unrelated_person as of date petitioner had issued and had outstanding big_number shares of class a voting common_stock and big_number shares of class b nonvoting common_stock on date foote transferred big_number shares of class b nonvoting common_stock to each of his four sons accordingly after this transfer foote owned big_number shares of class a voting common_stock and his four sons each owned big_number shares of class b nonvoting common_stock starting in the mid-to-late 1970s petitioner retained elaine thompson as its accountant and she served as petitioner’s outside accountant until she died in thompson was a certified_public_accountant c p a was a name partner in her firm and was the first female president of the connecticut society of certified public accountants petitioner provided to thompson handwritten summaries usually prepared by j foote thompson through her accounting firm prepared compiled financial statements for petitioner for through the compiled financial statements were based upon the summaries and upon financial information maintained by petitioner the financial statements were not audited by thompson or her firm and the information on the summaries was never verified by thompson or her firm in a memorandum dated date thompson advised foote that any inventory increase creates more income petitioner filed form_1120 u s_corporation income_tax return for each of the years in issue thompson prepared petitioner’s forms using the same financial information provided by petitioner in connection with preparation of petitioner’s compiled financial statements on petitioner’s returns the inventory and cost_of_goods_sold amounts were reported as follows year inventory purchases ending inventory cost_of_goods_sold cost_of_goods_sold as a of sales dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number costs of goods sold reported as percentages of purchases ranged from for to over for and petitioner’s forms for and were audited by the internal_revenue_service irs in petitioner’s forms for and were audited by the irs in during each of the audits the examining agent was aware that petitioner did not maintain a physical inventory of the unsold parts in its warehouse and backed into the closing_inventory reported in its returns by using a percentage of sales as costs of goods sold the examining agent conducting the audit for was advised that some surplus items had been sold at amounts in excess of gross_profit but he accepted petitioner’s representation that on the basis of foote’s experience in selling the surplus items petitioner had averaged approximately a gross_profit margin although the examining agents in each audit informed foote or petitioner’s c p a that petitioner should maintain a physical inventory the costs of goods sold were adjusted only to reflect a minor change in the purchases that petitioner made in in and petitioner obtained appraisal reports that presented a valuation analysis of the fair_market_value of petitioner’s stock as of date and respectively the appraisal reports were obtained in relation to foote’s intent to make gifts of stock to his sons after the first appraisal foote attempted to persuade the appraiser to reduce the appraised value because the appraiser’s value would make it harder for foote to give petitioner’s stock to his sons foote later gave his sons stock valued at the maximum allowed without gift_tax liability and arranged for his sons to pay the balance of the purchase_price over a period of years foote and w foote were familiar with the estate and gift_tax consequences of such gifts foote was also familiar with the marginal income_tax rates applicable to him and to his sons on its forms for through petitioner deducted the following amounts as compensation officer foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number r foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number k foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number j foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number w foote big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number others -0- -0- -0- big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number gross_sales big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the closing_inventory reported on petitioner’s forms for through was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in foote considered selling petitioner on date petitioner entered into a nondisclosure agreement with richard lodigiani of bts new england inc foote provided lodigiani with estimates of inventory and profit margins on surplus parts lodigiani prepared several drafts of documents titled confidential offering memorandum the drafts were based on information provided by foote by j foote and by thompson the drafts included a document entitled recast financial summary in which the profits of petitioner’s operations as reported on its financial statements and tax returns were substantially improved explanatory notes on the recast financial summary were as follows five shareholder salaries recast to market rate of dollar_figure annually each management has elected to use an accounting_method that writes off the majority of inventory as purchased it is conservatively estimated that actual gross_profit on sales exceed sec_75 on general part sales and on distributor sales approx of sales management believes that non-obsolete inventory on hand exceeds dollar_figure at cost the inventory adjustment shown above adjusts annual gross_profit using the formula of x distributor sales and x general parts sales documents prepared by lodigiani also included an executive summary that included the following statement the company generates average gross_profits exceeding on the general parts sales and approximately on the goodrich distributorship sales project 07’ sic sales are approximately dollar_figure the company operates with no formal marketing and very limited web presence growth throughout the world to the thousands of users of these turbine engines is unlimited the company currently has inventory in excess of dollar_figure at cost with a retail market_value that exceeds dollar_figure j foote provided to lodigiani a document captioned honeywell t53 price book effective jan honeywell list that listed parts stock quantities and extended prices totaling dollar_figure which j foote represented to be reasonably accurate the honeywell list was prepared by w foote whose duties for petitioner included inventory management the cost of a single type of nozzle listed on the honeywell list in petitioner’s inventory in was approximately dollar_figure another sample of items on the honeywell list in stock in had purchase prices totaling over dollar_figure million the lower_of_cost_or_market value of the items on the honeywell list alone far exceeded the total inventory values reported on petitioner’s financial statements and tax returns foote also provided prospective purchasers with information about engines in inventory in the estimated cost of a sample of the engines identified by foote in his trial testimony was approximately dollar_figure and foote estimated the retail value at dollar_figure million by any measure petitioner’s inventory at cost or market_value in far exceeded the inventory values reported on petitioner’s correlating financial statements and tax_return copies of the documents prepared by lodigiani were provided to prospective purchasers including beran peter b peter patrick bromley and peter lahaise although b peter submitted a letter of intent expressing terms for acquisition of of petitioner no agreements with respect to transfer of petitioner were reached during his conversations with prospective purchasers foote never disavowed the information set forth in the lodigiani documents on date lahaise submitted an application_for a whistleblower award to the irs whistleblower office lahaise and his lawyers met with irs personnel in relation to his application lahaise believes that he could receive dollar_figure million if respondent is successful in this matter on date the irs commenced an audit of petitioner’s returns for and the audit was conducted by revenue_agent robert canale by early date the audit was expanded to include through petitioner provided invoices and purchase orders to canale and canale toured petitioner’s premises canale spoke by telephone with thompson who was ill and had moved to illinois and interacted with one of the members of thompson’s firm canale interviewed and obtained documents from lodigiani b peter bromley and lahaise frank j wojick jr a senior appraiser and valuation specialist for the irs was assigned to assist canale in the audit petitioner gave wojick complete and unlimited access to all of petitioner’s business for his review and analysis and welcomed wojick to its facilities wojick toured petitioner’s facilities with j foote on date wojick was permitted to take photographs of the exterior and interior of petitioner’s warehouse neither wojick nor canale attempted to conduct an inventory_valuation of the parts in petitioner’s warehouse in the notices of deficiency petitioner’s costs of goods sold were adjusted to reflect a cost and a profit on petitioner’s sales of surplus parts compensation to petitioner’s officers other than foote was reduced to reflect a reasonable allowance for their compensation the notices also determined that all or part of the underpayments of tax were due to fraud or in the alternative to the extent that the fraud_penalty did not apply that an accuracy-related_penalty under sec_6662 would apply the determinations were made on the basis of the admissions in the documents prepared by lodigiani and statements made to canale by foote opinion to sustain the penalty provided by sec_6663 the commissioner has the burden of proving by clear_and_convincing evidence an underpayment_of_tax and that the underpayment was due to fraud sec_7454 rule b see eg 137_tc_147 aff’d per order wl 6th cir date 113_tc_99 94_tc_654 underpayment_of_tax the parties dispute whether petitioner’s costs of goods sold were overstated resulting in an underpayment_of_tax petitioner’s briefs rely in large part on petitioner’s expert’s opinions which have not been received in evidence during the partial trial the court indicated substantial problems with the reliability of the expert’s reports even without cross-examination of the experts respondent made a motion in limine with respect to petitioner’s expert reports on costs of goods sold that expert did not attempt to conduct a physical inventory or to address the value of parts in petitioner’s warehouse petitioner has ignored the most compelling evidence in this case that its income and tax for the years in issue were understated relying instead on retrospective opinions and denials of prior representations by foote even if the expert reports are received in evidence they have no bearing on the state of mind of petitioner’s officers at the relevant times ie when the returns were filed the experts’ opinions will be disregarded and not addressed in this opinion petitioner also criticizes the testimony of respondent’s witnesses particularly lahaise petitioner’s proposed findings_of_fact consist primarily of arguments about the evidence and do not conform to rule e our conclusions are based on our observation of the witnesses and derived from the contemporaneous_records created on petitioner’s behalf petitioner argues that the consistency in reporting costs of goods sold over the years is evidence of the correctness of its positions we reject that argument petitioner argues without admissible evidence that the costs of goods sold were consistent with industry averages and were consistent from through the years in issue however the percentages used over the years varied without explanation and so far as the record reflects were not based on industry averages or reasoned analysis foote testified during trial that petitioner’s inventory at cost was close to dollar_figure million the amount used in the promotional materials provided to prospective buyers he estimated that as much a sec_80 of the surplus parts might be scrapped but his estimates cannot be reconciled with petitioner’s tax reporting foote’s sons did not provide any helpful testimony on the value of the inventory k foote worked closely with purchases and sales but had no clue as to how much the inventory was worth and did not know how costs of goods sold were determined j foote who acted as petitioner’s chief financial officer testified that he had no idea or not a clue about petitioner’s inventory at cost in j foote provided to petitioner’s accountant the numbers used in preparing petitioner’s tax returns but he had no idea whether the amounts reported on the returns were correct or not w foote whose duties included inventory management asserted that nobody understands our inventory or that nobody can put a total valuation on it as to a specific part in the inventory he had no earthly clue as to the purchase_price there is no reliable evidence that would enable us to quantify obsolescence although there is credible_evidence that many items purchased as part of petitioner’s surplus parts operations would never be sold the totality of the evidence compels the conclusion that petitioner’s methodology consistently led to incorrect results petitioner failed to keep accurate inventory records and respondent has proven that a fraction of the actual ending inventory for certain of the years in issue was worth substantially more than was reported on petitioner’s tax returns if a taxpayer’s method_of_accounting does not clearly reflect income the computation of taxable_income is made by a method that does clearly reflect income sec_446 clear_reflection_of_income is a basic principle of inventory_accounting see sec_471 sec_472 sec_1_471-2 income_tax regs sec_1_446-1 income_tax regs provides i in all cases in which the production purchase or sale of merchandise of any kind is an income-producing factor merchandise on hand including finished goods work in process raw materials_and_supplies at the beginning and end of the year shall be taken into account in computing the taxable_income of the year in this case both parties back into inventory values by first determining costs of goods sold as a percentage of sales the evidence however refutes the result of their method as clearly reflecting income we are not persuaded that petitioner realized an average gross_profit on all sales of surplus parts that result is improbable given the nature of petitioner’s business the likelihood that many items will never be sold and the inherent obsolescence of some of the accumulated collection of parts thus we discount the reliability of statements made during the attempts to sell petitioner in some of which foote described as bravado and lodigiani described as puffery exaggerated or false representations to a prospective purchaser may indicate lack of trustworthiness but they are not proof of facts the objective evidence and the testimony of foote however compel the conclusion that petitioner’s methodology did not clearly reflect petitioner’s income moreover the proof that some of the ending inventory was consistently understated is clear_and_convincing evidence that the costs of goods sold were consistently overstated and that taxable_income and tax were consistently understated respondent has satisfied this element of the burden of proving fraud fraudulent intent respondent must also prove fraudulent intent by clear_and_convincing evidence see sec_7454 rule b respondent must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes see 90_tc_1130 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed id 55_tc_85 fraud may however be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 99_tc_202 respondent argues that fraud has been proven directly in this case and that therefore the court need not rely upon the badges_of_fraud typically used to determine intent where direct proof of fraudulent intent is unavailable see eg 796_f2d_303 9th cir setting forth factors or badges_of_fraud aff’g tcmemo_1984_601 respondent’s argument however rests on the assertion that petitioner realized a gross_profit on sales of surplus parts as claimed by foote who knowingly represented to petitioner’s tax preparer that the gross_profit_percentage was substantially less respondent relies heavily on the sales materials attributable to petitioner that boasted about the favorable tax results from writing off the majority of inventory as purchased the recast financial summary presented on petitioner’s behalf to prospective purchasers assumed a profit on general part sales and a nonobsolete inventory on hand exceeding dollar_figure million cost we have found that petitioner failed to keep accurate inventory records or records of costs of goods sold and that a fraction of the actual ending inventory for certain of the years in issue was worth substantially more than the ending inventory reported on petitioner’s tax returns petitioner’s failures of recordkeeping preclude a correct determination of the actual costs of sales and net taxable_income and those failures likely will result in detriment to petitioner the statements made orally and in writing to prospective purchasers of petitioner’s business by petitioner’s representatives are admissions of the taxpayer that may be considered as evidence such admissions are not conclusive and they are not more likely to be truthful than any other uncorroborated statements of interested persons in the context in which they were made those boastful statements have no more guarantees of truthfulness than the tax_return reporting the attitude of petitioner’s officers was best expressed by w foote during his testimony about the honeywell list accuracy was not important it’s a sales document they can choose to accept it or not accept it but it’s on them to come and actually verify what they think we have versus what we actually have the attitude expressed in w foote’s testimony also characterizes petitioner’s treatment of its tax reporting and its positions in this case petitioner’s arguments are primarily directed--that is misdirected--at the adequacy of the irs audits and determinations petitioner argues without admissible evidence that the costs of goods sold were consistent with industry averages and were consistent from through the years in issue but the percentages used over the years were not the same and so far as the record reflects were not based on statistical analysis petitioner’s admissions were to the effect that the deducted costs were based on purchases the amounts deducted were historically close to the purchases reported during the tax years respondent’s reaction in pursuing the fraud penalties is certainly understandable but the objective evidence of fraudulent intent is simply not clear_and_convincing throughout the testimony of petitioner’s officers are indications that a physical inventory would be too difficult and not worth the effort involved without specific and reliable proof that the underpayments that resulted from flawed recordkeeping and accounting were intended to defraud we do not agree that the statements relied on by respondent constitute direct proof we are persuaded that there was a pattern resulting in an underpayment_of_tax for each year in issue resulting from petitioner’s failure to keep accurate records and the undervaluation of ending inventory with consequent overstatement of costs of goods sold no other badge of fraud however is clearly and convincingly established in this case although petitioner was required to and failed to keep inventory records the nature of its business of acquiring surplus parts through bulk purchases and keeping them for years in the hope that many would ultimately be sold provides a plausible nonfraudulent explanation of those failures petitioner’s employees did not think that the effort to keep reliable inventories was worth the trouble they were wrong and this case should convince them otherwise however so far as the record reflects neither the irs agents conducting earlier exams nor petitioner’s accountant made clear the consequences of failing to do what they should have been doing no adjustments were made or suggested during the early audits or the annual review by the accountant so far as the record reflects petitioner was not clearly advised to find a method to write off obsolete parts as a means of legitimately reducing the inventory value there is no convincing evidence that petitioner concealed anything from the examining agents or failed to cooperate as contended by respondent the task of determining the correct numbers was apparently also too difficult for canale who simply calculated the unreported income by using of sales on surplus parts as gross_profit rather than pursuing more precise records or reconstructions neither party purported to conduct tests of the figure or the reported figures until expert reports were prepared shortly before trial difficulty does not excuse poor performance but unreliable evidence undermines the party having the burden_of_proof respondent also asserts incredible and inconsistent explanations of behavior and general lack of credibility as a badge of fraud testimony presented by petitioner’s owners officers and employees particularly when led by counsel on direct examination was not surprisingly self-serving to the extent that it would support petitioner’s positions and satisfy its burden_of_proof that testimony may be unreliable the court is not convinced however that the testimony is demonstrably false which is what respondent argues petitioner’s officers’ descriptions of the nature of the business and the difficulties in tracing costs of goods to sales were credible the role played by petitioner’s accountant in the inaccurate reporting of petitioner’s tax_liabilities cannot be ignored because petitioner’s officers provided the amounts incorporated into its tax returns which were not audited or otherwise verified by the accountant petitioner cannot sustain a claim of good-faith reliance on the accountant sufficient to avoid the sec_6662 penalty resulting from a substantial_understatement of tax or negligence and that is an appropriate penalty in this case acquiescence in petitioner’s methodology by its well-credentialed c p a which apparently satisfied successive irs examiners may well have lulled petitioner’s principals into thinking that what they were doing would pass muster for tax reporting purposes even if the economics of the business were better than reported in this context their open and puffing statements to prospective purchasers are reconcilable with their current explanations there is no clear_and_convincing evidence to the contrary the admissions made in petitioner’s promotional materials establish that petitioner’s officers and shareholders knew that the ending inventory was substantially undervalued those materials openly asserted that the accounting_method used allowed current writeoffs of purchases during the year and they boasted of a gross_profit_percentage far in excess of that reported on petitioner’s tax returns those claims however were not concealed respondent argues that these same admissions were repeated to respondent’s agents during the examination petitioner’s methodology had been used for years notwithstanding two prior audits and petitioner’s use of a well-qualified accountant who knew or should have known that petitioner did not keep physical inventories petitioner’s officers expected that they could continue with the practices that had gone unchallenged for so long and apparently they justified the practices in their own minds by the difficulties of determining accurate inventories contrary to petitioner’s contentions petitioner’s officers were not unsophisticated about tax matters they well understood for example estate_planning concepts we do not believe that foote did not know the difference between profit margins and markups we do not believe that petitioner’s officers were unaware of the overly favorable tax results that they were claiming and the boasting to prospective purchasers demonstrates knowledge that petitioner’s economic_income exceeded petitioner’s reported taxable_income we are not persuaded however that the clear_and_convincing evidence of underpayments also establishes fraudulent intent as stated in a frequently quoted opinion of this court t his case epitomizes the ultimate task of a trier of the facts--the distillation of truth from falsehood which is the daily grist of judicial life 58_tc_560 a judge has a prerogative and a duty to reach an opinion after consideration of the facts 321_f3d_55 1st cir aff’g tcmemo_2002_57 after carefully considering the testimony of the witnesses the exhibits and the arguments of the parties the court concludes that the evidence falls short of clear_and_convincing as to fraudulent intent this conclusion is not a vindication of petitioner or its officers the actions or inactions of petitioner’s accountants and the irs auditors however included no clear warnings to petitioner that its conduct was illegal or fraudulent to the extent that none of these professionals undertook the task of determining petitioner’s correct income they were complicit in the duration of the improper reporting this case is before the court only because the irs’ acquiescence in petitioner’s methodology ended when a whistleblower saw an opportunity for an informant’s reward because fraud has not been established assessments for through are barred by sec_6501 to allow for the disposition of the costs of goods sold and reasonable_compensation issues for and an appropriate order will be issued
